Citation Nr: 0832012	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  02-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The San Diego, California, RO subsequently 
gained jurisdiction. 

In April 2005, the Board determined that a back disability, 
to include spondylolisthesis of L5 and L6, was not incurred 
in or aggravated by active service.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 Memorandum 
Decision, the Court vacated the Board's decision and remanded 
the case to the Board for additional proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current lumbar spine disorder was 
aggravated during his period of service.  The medical 
evidence of record includes pre-service private treatment 
records from McKeesport Hospital, the veteran's service 
medical records, post-service VA and private treatment 
records, and VA examination reports dated in April 1997 and 
March 2004.  The Board finds that further procedural and 
evidentiary development is required before VA can resolve the 
veteran's claim.

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  Review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran's low back 
disability has been variously diagnosed as congenital 
thoracic kyphosis, Scheuermann's disease, congenital L4 
hemiblock, bilateral pars defect, spondylolisthesis, and 
congenital L4 pedicle.  The precise nature of the current 
back disability is unclear-whether it is a congenital 
defect, congenital disease or acquired disability.  
Additionally, the record fails to reveal a medical opinion as 
to whether any congenital disorders that affect his lumbar 
spine are considered diseases or defects.  Accordingly, the 
Board finds that an additional VA examination would be 
helpful in the adjudication of the claim.

As noted in the Board's decision, no back disability was 
noted at entrance.  In August 1974, the veteran was seen 
complaining of back pain of one day's duration after "diving 
off a diving board."  He had a full range of motion with 
some claim of pain, and it was noted that there was no 
history of trauma other than normal strain.  The impression 
was muscle strain and the veteran was treated with atomic 
balm.  There were no other back complaints noted in service, 
and his separation examination was normal. 

The Court pointed out that in an April 2004 opinion, Dr. Kumm 
stated that the veteran's disorder was "associated with 
increased lumbar lordosis that leads to spondyloysis [sic] of 
the lumbar spine."  The Court misquoted Dr. Kumm's opinion 
noting that the veteran's "injury and pre-disposing 
condition of Scheuermann's disease more likely than not 
worsened during his military service."  Dr. Kumm actually 
stated, that the veteran's "injury and pre-disposing 
condition of Scheurmann's [sic] disease was [sic] more likely 
than not to be worsened during his military service."  
(Emphasis added).  Further, Dr. Kumm stated that a 
"[h]istory of lumbar spine hyperextension injury after 
diving in August of 1974 is more likely than not to be 
associated with his diagnosis of Scheuermann's [sic] 
disease."  It is unclear where Dr. Kumm obtained the history 
of "hyperextension injury after diving."  There is no 
report anywhere that the "injury" in August 1974 was a 
hyperextension injury.  Further, despite the Court's 
characterization, it is unclear what was intended by Dr. Kumm 
when he indicated that the "injury and . . . Scheuermann's 
[sic] disease" were more likely than not "to be worsened 
during his military service."  The only injury discussed in 
Dr. Kumm to that point was a May 1992 injury that resulted in 
spinal stabilization surgery.  Clearly, this 1992 injury was 
not worsened during his 1974 to 1976 service.  In addition to 
arranging for an examination to clarify whether the veteran's 
disability is due to a congenital defect, congenital disease, 
or an injury or disease, the RO should contact Dr. Kumm to 
provide a rationale for his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Dr. Kumm and 
have him provide a rationale for his 
opinions that (1) the veteran's injury 
and Scheuermann's disease was more 
likely than not to be worsened during 
his military service; and (2) that the 
history of lumbar spine hyperextension 
injury is more likely than not to be 
associated with the diagnosis of 
Scheuermann's disease.  Dr. Kumm should 
indicate from where the report of a 
"hyperextension injury" came.  

2.  The RO should schedule the veteran 
for appropriate VA examinations.  All 
indicated tests should be accomplished.  
The claims folder must be made 
available to the examiner.  The 
examiners should review the claims 
folder, including the records during 
and after service, and provide an 
opinion as to whether the veteran's 
congenital back problems are associated 
with a congenital disease or congenital 
defect.  If any of the veteran's 
current back problems are other than 
congenital defects (that is, if he has 
disability due to injury or disease-
congenital or otherwise), the examiner 
should provide an opinion as to whether 
the evidence clearly and unmistakably 
shows that the disability was not 
worsened in service.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




